Honorable W. Lee O'Danlel
Governor of Texas
Austin, Texas
Dear Sir:            Opinion No. o-2662-~
                     Re:  Authority of Governor to "cause
                          the laws to be faithfully exe-
                          cuted"
        With further reference to our opinion No. o-2662,
recently addressed to you, it has come to our attention
that in aLacussing the questions therein submitted by you
we,overlooked Section 24, Acts 1935, 44th Legislature, p.
444, ch. 181. As a result of thla omlaaion, that opinion
Is Incorrect, in that it falls to call to your attention
the powers vests&In you by Section 24 of the Act referred
to, whereby you may "'causethe laws to be faithfully exe-
cuted." We sincerely regret that this error occurred, and
hasten to modify o-2662  to the end that it may be corrected.
         Section 24 of Acts 1935, 44th Legislature, p. 444,
ch. 181, reada as follows:
        "Upon the occurrence of a public disaster,
    riot, or insurrection, or the formation of a
    dangerous resistance to the enforcement of the
    law, or for the purpose of performing hi.3con-
    stitutional duty to cause the laws to be enforced,
    the Governor of this State shall have the authority
    to assume the command of and BLrect the actlvitlea
    and functions of the commission and of the de-
    partment during the existence of such an emer-
    gency or necessity. In the event that the Gov-
    ernor of this State shall take such action, he
    shall'flrat use the officers and.personnel of the
    department other than the Texas Highway Patrol and
    the said Patrol shall be so called upon or diverted
    from its regular duties only in the,event that
    the department 13 otherwise unable to cope with
    the emergency."
        In the original opinion, it was pointed out that
until the legislative branch of the State government should
provlldemeans by which the Governor might effectively "cause
Honorable W. Lee O'Daniel, page 2        O-2662-A


the laws to be faithfully executed", there was little that
the executive is able to do In order effectively to compel
the faithful execution of the laws of the State of Texas.
Section 24 of the act above referred to expressly authorizes
the Governor to assume the command of and direct the actlv-
itiea and functions of the Public Safety Commission and of
the Department of Public Safety when necessary for the pur-
pose of performing his constitutional duty to cause the
laws of the State to be enforced, during the exlatence of
such necessity.
                              Yours very truly
                            ATTORNEY GENERAL OF TEXAS


                               By aL R. W. Fairchild
                                     R. W. Fairchild
                                     Assistant
RWF:GO:wc

APPROVED SEP 16, 1940
s/Gerald C. Mann
ATTORNEY GENERAL OF TEXAS
Approved Opinlon Committee By s/BWB Chalrman